Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 1 of 84 PageID #: 5169

                                                     Eg 1 W[
                                                                            1




                                               u u                     Ljj
  Carlos Arturo Patino Restrepo
  Fed. No. 64782-053
                                                      JUN 02 2020
  FTC SCHUYLKILL
  FEDERAL CORRECTIONAL INSTITUTION
  P.O. BOX 759                                 PRO SE OFFICE
  MINERSVILLE, PA 17954
                                                           _/7., filed
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                                MU2 2u2

 UNITED STATES OF AMERICA
                                                                            tBROOKLYN OFFICE
                                  Plaintiff,
                                                            Case no. 02-CR-01188-LDW



 Vs.
                                                           EMERGENCY MOTION FOR COMPASSIONATE
                                                           RELIEF DUE TO CORONAVIRUS AND THE
                                                           FIRST STEP ACT



 CARLOS ARTURO PATINO RESTREPO

                             Defendant.




       Comes now Carlos Arturo Patino Restrepo, In a pro se capacity and respectfully files this
 motion for compassionate release pursuant to 18 U.S.C. § 3624 and 18 USC 4042 (Duties of
 Bureau of Prisons) and the First Step Act of 2018. Given the exceptional circumstances of his
 deteriorating medical conditions and the current coronavirus pandemic, Mr. Patino Restrepo files
 this as an emergency motion and invokes Bureau of Prison Program Statement 5050.50.
                                                     INTRODUCTION

       We live in extraordinary and dangerous times. The spread of the Covid-19 virus across our
 state and country threatens us with unprecedented dangers. We have been told by the
 authorities to stay home, stay safe, and not be closer than six feet to anyone. Older persons,
 persons with weakened immune systems and those with underlying health problems need to
 take ever greater precautions because of the dangerous aspects of this virus. Mr. Patino-
 Restrepo falls under this category according to the guidelines set by the Center of Disease Control
 ("CDC") due to his, inter alia, bullous lung disease as reported by his medical records, supra.
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 2 of 84 PageID #: 5170
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 3 of 84 PageID #: 5171
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 4 of 84 PageID #: 5172
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 5 of 84 PageID #: 5173
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 6 of 84 PageID #: 5174
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 7 of 84 PageID #: 5175
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 8 of 84 PageID #: 5176
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 9 of 84 PageID #: 5177
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 10 of 84 PageID #: 5178
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 11 of 84 PageID #: 5179
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 12 of 84 PageID #: 5180
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 13 of 84 PageID #: 5181
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 14 of 84 PageID #: 5182
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 15 of 84 PageID #: 5183
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 16 of 84 PageID #: 5184
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 17 of 84 PageID #: 5185
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 18 of 84 PageID #: 5186
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 19 of 84 PageID #: 5187
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 20 of 84 PageID #: 5188
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 21 of 84 PageID #: 5189
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 22 of 84 PageID #: 5190
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 23 of 84 PageID #: 5191
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 24 of 84 PageID #: 5192
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 25 of 84 PageID #: 5193
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 26 of 84 PageID #: 5194
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 27 of 84 PageID #: 5195
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 28 of 84 PageID #: 5196
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 29 of 84 PageID #: 5197
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 30 of 84 PageID #: 5198
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 31 of 84 PageID #: 5199
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 32 of 84 PageID #: 5200
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 33 of 84 PageID #: 5201
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 34 of 84 PageID #: 5202
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 35 of 84 PageID #: 5203
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 36 of 84 PageID #: 5204
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 37 of 84 PageID #: 5205
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 38 of 84 PageID #: 5206
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 39 of 84 PageID #: 5207
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 40 of 84 PageID #: 5208
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 41 of 84 PageID #: 5209
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 42 of 84 PageID #: 5210
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 43 of 84 PageID #: 5211
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 44 of 84 PageID #: 5212
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 45 of 84 PageID #: 5213
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 46 of 84 PageID #: 5214
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 47 of 84 PageID #: 5215
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 48 of 84 PageID #: 5216
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 49 of 84 PageID #: 5217
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 50 of 84 PageID #: 5218
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 51 of 84 PageID #: 5219
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 52 of 84 PageID #: 5220
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 53 of 84 PageID #: 5221
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 54 of 84 PageID #: 5222
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 55 of 84 PageID #: 5223
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 56 of 84 PageID #: 5224
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 57 of 84 PageID #: 5225
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 58 of 84 PageID #: 5226
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 59 of 84 PageID #: 5227
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 60 of 84 PageID #: 5228
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 61 of 84 PageID #: 5229
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 62 of 84 PageID #: 5230
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 63 of 84 PageID #: 5231
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 64 of 84 PageID #: 5232
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 65 of 84 PageID #: 5233
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 66 of 84 PageID #: 5234
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 67 of 84 PageID #: 5235
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 68 of 84 PageID #: 5236
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 69 of 84 PageID #: 5237
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 70 of 84 PageID #: 5238
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 71 of 84 PageID #: 5239
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 72 of 84 PageID #: 5240
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 73 of 84 PageID #: 5241
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 74 of 84 PageID #: 5242
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 75 of 84 PageID #: 5243
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 76 of 84 PageID #: 5244
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 77 of 84 PageID #: 5245
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 78 of 84 PageID #: 5246
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 79 of 84 PageID #: 5247
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 80 of 84 PageID #: 5248
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 81 of 84 PageID #: 5249
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 82 of 84 PageID #: 5250
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 83 of 84 PageID #: 5251
Case 2:02-cr-01188-DRH Document 1004 Filed 06/02/20 Page 84 of 84 PageID #: 5252
